476 F.2d 1283
AK-SAR-BEN PIZZA HUT, etc., et al., Appellants,v.STATE OF NEBRASKA DEPARTMENT OF ROADS, Appellees.
No. 73-1028.
United States Court of Appeals,Eighth Circuit.
Submitted May 18, 1973.Decided May 18, 1973.

Royce N. Harper, Sp. Asst. Atty. Gen., Lincoln, Neb., for appellants.
D. Nick Caporale, Omaha, Neb., for appellees.
Before MATTHES, Chief Judge, and LAY and STEPHENSON, Circuit Judges.

ORDER

1
BY THE COURT.


2
Upon due consideration of the proceedings in the district court, the briefs of the parties and argument of counsel, the court is convinced that the district court lacked jurisdiction of the subject matter of this action in that there was not a substantial federal question involved and no other basis for federal jurisdiction.  Accordingly, the judgment granting the temporary injunction is reversed and the cause is remanded with directions to the district court to forthwith vacate the temporary injunction and dismiss the action for lack of jurisdiction.  Our mandate shall issue immediately.